Citation Nr: 0027415	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  90-45 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
bilateral pterygium.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for impotence as a result of a cystoscopy performed at 
a VA medical center.  

3.  Whether the November 3, 1950 rating decision denying 
entitlement to service connection for bilateral pterygium 
contains clear and unmistakable error.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse

ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1943 to January 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions from the Department of Veterans 
Affairs (VA) Regional Office (RO), in Houston, Texas.

The issue of whether new and material evidence has been 
presented to reopen a claim of entitlement to service 
connection for bilateral pterygium was initially before the 
Board in September 1991 at which time the issue was remanded 
to the RO for additional development of the record.  The 
issue of whether new and material evidence has been presented 
to reopen a claim of entitlement to service connection for 
bilateral pterygium was returned to the Board and 
subsequently remanded to the RO by the Board in decisions 
dated in March 1993, January 1995, June 1995, and September 
1998.  The case has once again been returned to the Board for 
appellate consideration. 

The issue of whether the November 3, 1950 rating decision 
denying entitlement to service connection for bilateral 
pterygium contains clear and unmistakable error will be 
addressed in the remand portion of this decision.  




FINDINGS OF FACT

1.  In a November 1950 rating decision, the RO denied 
entitlement to service connection for bilateral pterygium.  
The veteran did not file an appeal and the decision became 
final.

2.  Evidence submitted since the November 1950 rating 
decision is new, bears directly and substantially upon the 
specific matter under consideration, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

3.  Bilateral pterygium was noted upon enlistment examination 
with uncorrected visual acuity of 20/20 bilaterally.  

4.  Service medical records reflect the veteran underwent 
bilateral eye surgeries on two occasions during service with 
subsequent notations of decreased vision and the need for 
glasses.  

5.  The record reflects post-service treatment for bilateral 
pterygium and loss of visual acuity.  

6.  Clear and unmistakable evidence to rebut the presumption 
of aggravation has not been presented.  

7.  The record is silent for any evidence suggesting that the 
increase in severity of the veteran's bilateral pterygium was 
due to the natural progress of the disease.  

8.  Competent medical evidence of a nexus between the 
veteran's impotence and a cystoscope procedure performed at a 
VA medical facility, or any treatment or care rendered by VA, 
has not been presented.  



CONCLUSIONS OF LAW

1.  Evidence submitted since the RO's November 1950 rating 
decision denying entitlement to service connection for 
bilateral pterygium is new and material; the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

2.  Bilateral pterygium was aggravated by active service.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.102, 3.306 (1999).  

3.  The issue of entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for impotence as a result of a cystoscopy 
performed at a VA medical center is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.358 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim of entitlement to service connection for 
bilateral pterygium was originally denied in a November 1950 
rating decision on the basis that it was noted on induction 
and there was no evidence of any service aggravation.  It was 
also noted that the slightly impaired vision noted at 
discharge was the result of the natural progress of the 
disease.  The veteran was informed of this decision in a 
letter dated in November 1950.  He did not file a notice of 
disagreement as to that determination.  The November 1950 
rating decision therefore became final based upon the 
evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (1999).  However, a claim will 
be reopened if new and material evidence is submitted since 
the last decision denying the claim on any basis.  See 
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 20.1105 (1999); 
Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  The veteran subsequently sought to reopen his 
claim of entitlement to service connection for bilateral 
pterygium.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis has been announced by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court").  Elkins v. West, 12 
Vet. App. 209 (1999).  Under the Elkins test, the Board must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally decided claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999).

New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (citing Caluza v. 
Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996)(table)).  Rather, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Evans, at 
284.  The Court also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence submitted "since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits."  Evans v. 
Brown at 284.

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete his application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  In 
this instance, VA has fulfilled such duty in the course of 
requests for information from the veteran and other sources, 
and has advised the veteran of the status of his claim in the 
statement of the case and supplemental statement of the case.  
As modified by Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
that duty arises where the veteran has reported the existence 
of evidence which could serve to re-open a claim.  As no such 
evidence has been identified in the instant case, VA has 
satisfied its duty to inform the veteran under 38 U.S.C.A. 
§ 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 244 (1996).  

A review of the record reflects that additional VA treatment 
records have been received since the RO's November 1950 
decision, including a March 1987 VA discharge summary.  The 
Board also notes that it is difficult to determine from the 
record whether the veteran's complete service medical records 
were available for review at the time of the November 1950 
rating decision.  The Board is of the opinion that the newly 
submitted evidence is not wholly cumulative or redundant of 
evidence previously on file and is sufficiently significant 
to the issue in this case that it must be considered in order 
to fairly decide the merits of this claim.  The additional 
evidence is therefore new and material and the claim must be 
reopened.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
see also Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).  A 
claim reopened after new and material has been received must 
be considered de novo.  See Manio v. Derwinski, 1 Vet. App. 
at 145.  

Factual Background

Service medical records reflect that upon enlistment 
examination dated in August 1943, the veteran's systems were 
clinically evaluated as normal with the exception of 
bilateral pterygium.  Uncorrected vision was noted as 20/20 
in both the right and left eyes.  Color perception was noted 
as normal.  In October 1943, the veteran underwent a 
McReynold's Transplant of the right and left eyes.  An August 
1944 clinical record notes that the growth on the veteran's 
eyes had returned and become progressively enlarged causing 
burning and slight blurring of vision.  Pterygium grafts in 
the right and left eye were performed in August and September 
1944.  A January 1945 clinical record reflects postoperative 
pterygium with vascularization of the cornea from two to four 
o'clock on the cornea of the right eye and considerable 
scarring at the site of operation with vascularization of the 
left eye.  Vision was noted as 19/20 in the right eye and 
18/20 in the left eye.  The veteran was given a prescription 
for glasses.  A January 1946 record notes the veteran was 
physically examined and found physically qualified for 
discharge.  Defective vision was also noted. 

In a November 1950 rating decision, the RO granted 
entitlement to service connection for an appendectomy, 
ureteral calculus, a left varicocele, and hemorrhoids.  The 
RO denied entitlement to service connection for bilateral 
pterygium.  

VA outpatient treatment records dated in 1985 reflect 
relevant complaints of a burning sensation in the eyes.  A 
history of eye injury was noted as well as an impression of 
eye irritation.  Bilateral early cataracts were also noted.  
The veteran underwent a cystoscope examination in January 
1986, which revealed changes of the prostatic urethra 
consistent with prostatitis and prostate changes.  Clinical 
records dated in 1987 reflect the veteran complained of 
decreased visual acuity over the past year.  An impression of 
visually significant posterior subcapsular cataract in the 
right and left eye was noted.  A March 1987 VA discharge 
summary reflects the veteran underwent an extracapsular 
cataract extraction with posterior chamber intraocular lens 
implant in the right eye.  

May 1988 statements from the veteran's mother and sister 
state that he had good vision and health upon his entry into 
military service.  A June 1988 statement from a man that 
worked with the veteran prior to his entry into the service 
states that the veteran's job at that time required perfect 
vision and at no time did the veteran miss work due to 
illness.  A June 1988 statement from the veteran's spouse 
states that after his discharge from service, the veteran was 
unable to complete college because his eyes could not take 
the strain of study and class work.  She also stated that the 
veteran lost his job as a crane operator because of his 
impaired vision and was forced to take early retirement.  

VA clinical records dated in 1989 reflect complaints of 
impotence since a cystoscopy examination two years earlier.  
The veteran was to be scheduled for a sleep study 
examination.  A January 1989 clinical record notes an 
impression of irregular corneal abrasion in the right eye 
secondary to pterygium, pterygium in the right eye, and a 
pseudopathic right eye with a tilted intraocular lens.  A 
March 1989 clinical record reflects the veteran was fitted 
for a contact lens in the left eye.  An assessment of no 
increase in visual acuity was noted.  

A May 1989 VA sleep study report reflects a diagnosis of 
impaired sleep-related penile tumescence.  A September 1989 
clinical record noted a relevant impression of erectile 
dysfunction.  A March 1990 VA clinical record notes an 
impression of confirmed erectile dysfunction.  In a May 1990 
VA clinical record, the veteran reported the onset of his 
erectile dysfunction as following a cystoscopy performed in 
1985 or 1986.  It was noted the veteran felt that his 
erectile dysfunction problem was related to the VA procedure.  
The examiner noted that the veteran's erectile dysfunction 
was not felt to be related to the cystoscopy procedure.  In 
January 1992, the veteran reported that the vision in his 
right eye was deteriorating.  

Upon VA genitourinary examination dated in March 1992, the 
veteran complained of a one-year history of erectile 
dysfunction.  The right testicle was noted as somewhat 
atrophied.  An impression of lower tract obstructive symptoms 
with some mild benign prostatic hypertrophy was noted.  The 
examiner also noted the veteran was referred to a private 
urologist for treatment of his impotence since he was 
eligible for Medicare.  

Upon VA examination dated in June 1993, a relevant complaint 
of impotence since 1987 was noted.  A relevant impression of 
a history of impotence, which was probably organic in nature, 
was noted.  The examiner noted it was doubtful that the 
impotence was a product of a simple cystoscopy procedure.  

In March 1995, the veteran was notified that two former Board 
employees may have tampered with records contained in some 
claims folders during and after 1990.  The veteran's appeal 
was one of those handled by one of those employees.  The 
veteran was notified that his case would receive a heightened 
standard of review.  

Upon VA genitourinary examination dated in March 1998, the 
veteran complained of a history of impotence beginning one 
month after a cystoscopy examination ten years earlier.  An 
impression of a history of impotence which was probably 
organic in nature and not due to a simple procedure of 
cystoscopy was noted.  In a handwritten addendum dated July 
1998, a VA physician noted the information in the examination 
report was reviewed and found to be correct.  The June 1993 
VA examination report was also referenced and it was noted 
that the examiner at that time was the chief resident of the 
genitourinary clinic.  

At his July 1999 RO hearing, the veteran testified that 
another veteran told him not to let the VA give him a 
cystoscope examination because it would ruin his relations 
with his wife.  He stated that shortly after he had the 
cystoscope examination, he and his wife were unable to have 
sexual relations.  The veteran testified that he had been 
given several devices to correct the problem, but none was 
successful.  He stated that this was a deliberate act and not 
negligence.  (Transcript, pages 1-3). 

A July 1999 statement from C. C., a private physician, states 
that the veteran had been evaluated and treated by the 
urology department at a private medical facility for his 
erectile dysfunction without any significant improvement.  It 
was noted that he had been given two prescriptions.  

In September 1999, the RO received private treatment records 
dated from 1996 to 1999.  These records reflect relevant 
complaints of impotence beginning in 1997.  Relevant 
impressions of impotence and erectile dysfunction were noted.  
A July 1999 clinical record notes that the veteran questioned 
the physician about whether it was possible for someone to 
intentionally do something that would cause erectile problems 
after a cystoscopy.  The examiner noted that he explained 
that normally a cystoscopy of the bladder and kidneys causes 
no peculiar problem with erections, but if someone 
intentionally wanted to do some type of criminal act that 
could have occurred.  

At his September 2000 hearing before a Member of the Board, 
the veteran testified that shortly after he underwent a 
cystoscopy procedure at a VA medical center, he was unable to 
have sexual relations with his wife.  He reported trying 
pills and injections which were of no help.  (Transcript, 
pages 1-5).  He stated that he discovered the problem about a 
week or two after the procedure.  The veteran stated that no 
physician had told him that his impotence was caused by the 
cystoscope examination.  (Transcript, pages 6-9).  In regard 
to his eyes, the veteran testified that he had 20/20 vision 
at the time he entered the service.  (Transcript, page 12).  

Analysis

I.  Service Connection for Bilateral Pterygium

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d). 

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1110, 1153; 
38 C.F.R. §§  3.303, 3.306.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. §  3.306(b).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence of a 
well-grounded claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation of a disorder that 
is service-connected is not sufficient; the veteran must 
submit evidence in support of a claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability; lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and competent medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
Caluza v.  Brown, 7 Vet. App. 498 (1995).  Where the 
determinant issue involves a question of medical diagnosis or 
medical causation, competent medical evidence to the effect 
that the claim is plausible or possible is required to 
establish a well-grounded claim.  Lay assertions of medical 
causation cannot constitute evidence sufficient to render a 
claim well grounded under 38 U.S.C.A. §  5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

When all evidence is assembled, the Secretary is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A review of the record reflects a notation of bilateral 
pterygium upon entrance into service with visual acuity of 
20/20 in both eyes.  Service medical records reflect the 
veteran underwent surgical procedures on both eyes during 
service with a recurrence of pterygium and a decrease in 
vision was noted prior to separation.  Current medical 
records reflect continued treatment for bilateral pterygium 
and loss of visual acuity.  The Board finds that the evidence 
of record is sufficient to render the veteran's claim of 
entitlement to service connection for bilateral pterygium 
plausible and therefore well grounded.  See Hensley v. West, 
212 F.3d 1255 (Fed. Cir. 2000).

As the record clearly establishes the veteran's bilateral 
pterygium preexisted his entry into service, the Board must 
determine whether the condition was aggravated by military 
service.  The veteran's service medical records demonstrate 
visual acuity of 20/20 in both eyes upon entry into service.  
During service, the veteran underwent McReynold's transplants 
of both eyes.  The growths subsequently returned and became 
progressively enlarged.  Pterygium grafts were performed in 
1944.  Scarring and vascularization in both eyes were 
subsequently noted in 1945 with decreased vision and a 
prescription for glasses.  The Board concludes that this 
evidence demonstrates that the veteran's bilateral pterygium 
underwent a clinically demonstrable increase in severity 
during service.  The record is silent for clear and 
unmistakable evidence to rebut the presumption of aggravation 
afforded to this veteran pursuant to the applicable laws and 
regulations.  The record is further silent for any medical 
evidence to suggest or indicate that the increase in 
disability was due to the natural progress of the disease.

The Board recognizes that the evidence in support of the 
veteran's claim is less than overwhelming; however, 
considering the service medical records in conjunction with 
the lay statements and sworn testimony of the veteran and his 
spouse, the Board concludes that the evidence is so evenly 
balanced as to require resolution of the any doubt in the 
veteran's favor.  See Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

II.  38 U.S.C.A. § 1151 Claim

Pursuant to 38 U.S.C.A. § 1151, where it is determined that 
there is additional disability resulting from a disease or 
injury or aggravation of an existing disease injury suffered 
as a result of training, hospitalization, examination, or 
medical or surgical treatment, compensation will be payable 
for such additional disability.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.358.

In determining that additional disability exists, two 
considerations govern.  First, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based is compared with the 
subsequent physical condition resulting from the disease or 
injury, with each body part involved being considered 
separately.  For medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition that the specific medical or surgical treatment was 
designed to relieve.  Second, compensation will not be 
payable for the continuance or natural progress of disease or 
injuries for which the hospitalization was authorized.  See 
38 C.F.R. § 3.358(a).  

In determining whether the additional disability resulted 
from a disease or injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, examination, or medical or surgical 
treatment, three principles govern.  First, the additional 
disability must actually be the result of such disease or 
injury or an aggravation of an existing disease or injury and 
not merely coincidental therewith.  Second, the mere fact 
that aggravation occurred will not suffice to make the 
additional disability compensable in the absence of proof 
that it resulted from disease or injury or an aggravation of 
an existing disease or injury suffered as the result of 
training, hospitalization, examination, or medical or 
surgical treatment.  Third, compensation is not payable for 
the necessary consequences of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, the 
veteran's representative.  In particular, "necessary 
consequences" are those that are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined at the time consent was given whether that 
treatment would in fact be administered.  See 38 C.F.R. 
§ 3.385(b).

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Where the determinant issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well-grounded claim.  Lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
under 38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board notes that the Court has held that there is a duty 
to assist a veteran in the completion of his application for 
benefits under 38 U.S.C.A. §  5103(a) (West 1991), depending 
on the particular facts in each case.  Beausoleil v. Brown, 
8 Vet. App. 459 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  The facts and circumstances of this case are such 
that no further action is warranted.

The evidence of record demonstrates that the veteran's claim 
for compensation pursuant to 38 U.S.C.A. § 1151 for impotence 
as a result of a cystoscope examination performed at a VA 
medical center is supported solely by his own contentions and 
those of his spouse.  Although the veteran is certainly 
capable of providing evidence of symptomatology, as a 
layperson he is not generally capable of opining on matters 
requiring medical knowledge.  As stated by the Court, where 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. at 93, Robinette v. Brown, 8 
Vet. App. at 74.  The record does not reveal that the veteran 
or his spouse possesses any medical expertise.  Thus, their 
lay medical assertions to the effect that the cystoscope 
procedure performed at a VA medical facility caused or 
substantially or materially contributed to the veteran's 
impotence have no probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

In fact, two VA physicians have opined that the veteran's 
impotence is not likely the result of the cystoscope 
procedure.  The June 1993 VA examiner's opinion that the 
veteran's impotence was organic in nature and not related to 
the cystoscopy is consistent with the results of the sleep 
study performed in May 1989 as well as the May 1990 clinical 
notation of no correlation between the procedure and the 
veteran's impotence.  In fact, the record is silent for any 
competent medical evidence to suggest that the veteran's 
impotence was the result of the cystoscope examination 
performed at a VA medical facility or in any way related to 
the care or treatment received at a VA facility.  The veteran 
also testified that no physician had told him that his 
impotence was the result of the cystoscopy.  

In the absence of competent medical evidence of a nexus 
between the veteran's impotence and the cystoscope procedure 
performed at a VA medical facility, the claim is not well 
grounded and must be denied.  



ORDER

Entitlement to service connection for bilateral pterygium is 
granted.  

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for impotence claimed as a result of cystoscopy examination 
performed at a VA medical facility is denied.  



REMAND

A review of the record reflects that in an August 16, 1999 
letter, the RO notified the veteran of a rating decision 
which determined that a November 3, 1950 rating decision 
denying entitlement to service connection for bilateral 
pterygium did not contain clear and unmistakable error.  In a 
September 1999 statement to the RO, the veteran stated filed 
a notice of disagreement specifically citing the November 16, 
1999 decision.  The RO has not issued a statement of the case 
as to that issue.  Accordingly, the Board is required to 
remand this issue to the RO for the issuance of a statement 
of the case.  See Manlicon v. West, 12 Vet. App. 238 (1999) 
(The notice of disagreement initiated review by the Board of 
the RO's denial of the claim and bestowed jurisdiction on the 
Court; the Board should have remanded the issue to the RO for 
the issuance of a statement of the case).  Accordingly, the 
case is REMANDED to the RO for the following development:

1.  The issue of whether a November 3, 
1950 rating decision contained clear and 
unmistakable error is remanded to the RO 
for the issuance of a statement of the 
case.

2.  Should a timely substantive appeal be 
received concerning this issue, all 
appropriate steps should be taken to 
prepare the case for appellate review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required by the veteran until he receives further 
notice from the RO.  The purpose of this REMAND is to obtain 
clarifying information and to afford the veteran due process.



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals



 

